Judgment, Supreme Court, Bronx County (David Stadtmauer, J., at trial and sentence), rendered November 17, 1992, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 7 to 14 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution, and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding the defendant guilty beyond a reasonable doubt of robbery in the first degree. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from testimony concerning the complainant’s admitted drug and alcohol consumption, and inconsistencies in the complainant’s testimony, were properly placed before the jury, and, after considering the relative force of the conflicting testimony and the competing inferences that may be drawn therefrom, we find no reason on the record before us to disturb the jury’s determination.
Defendant’s argument that the police witnesses improperly bolstered the complainant’s identification testimony when they testified to the fact of the complainant’s out-of-court *450identification of the defendant is unpreserved, as the co-defendant’s objection was addressed to a different issue and we decline to review in the interest of justice. Were we to review, we would find that any error was harmless in the face of the overwhelming proof of guilt (see, People v Johnson, 57 NY2d 969).
We have considered the defendant’s remaining arguments, and find they do not warrant modification of the judgment. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.